Citation Nr: 0024990	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  95-37 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to compensation benefits for a right foot 
disability pursuant to the provisions of 38 U.S.C. § 1151.

2.  Whether an appeal has been perfected on the issue of 
whether new and material evidence has been received to reopen 
a claim for service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Bobby T. Vance, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from September 1975 to 
December 1975.

This appeal arises from rating decisions from the Jackson, 
Mississippi, Regional Office (RO).  The appeal for 
entitlement to compensation benefits for a right foot 
disability under the provisions of 38 U.S.C. § 1151 arises 
from an August 1995 rating decision.  The issue of whether an 
appeal has been perfected on the issue of whether new and 
material evidence has been received arises from a March 1998 
rating decision.

A Department of Veterans Affairs (VA) letter, dated May 24, 
1999, denied entitlement to a total disability rating due to 
individual unemployability.  A letter and VA Form 9, dated 
June 25, 1999, and enclosed with a May 12, 2000, letter from 
the veteran's attorney, indicates that a substantive issue on 
appeal was entitlement to increased compensation based on 
unemployability.  The date of receipt of the attorney's May 
12, 2000, letter is not shown.  This matter is referred to 
the RO for any appropriate action.  Additionally, the 
veteran's attorney indicated that the issues of service 
connection for reflex sympathetic syndrome, circulatory 
system problems, and hearing loss right ear were also 
substantive issues on appeal.  The record does not reflect 
that these matters have been addressed by the RO and they are 
referred to the RO for appropriate action.

The veteran presented testimony at a hearing before the 
undersigned at the RO in March 2000.



FINDINGS OF FACT

1.  There is evidence of a current disability of the right 
foot. 

2.  There is medical evidence of the incurrence or 
aggravation of injury as a result of VA surgical treatment, 
and evidence of a nexus between that asserted injury and the 
current right foot disability.


CONCLUSION OF LAW

The claim of entitlement to compensation for a right foot 
disability pursuant to 38 U.S.C. § 1151 is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

A VA operation report, dated in July 1993, notes the veteran 
underwent surgery for the removal of nonunion intra articular 
bony segment due to painful nonunion of an old right 
navicular fracture.  

A September 1993 VA medical certificate notes a diagnostic 
impression of possible localized cellulitis of the right 
foot.

An October 1993 VA clinical record notes an assessment of 
cellulitis of a right foot wound.

A July 1994 VA clinical record notes scar pain of the right 
foot.

A January 1995 letter to the veteran from the VA Medical 
Center at Indianapolis, Indiana, indicates that scar tissue 
from a surgical incision had impinged on a nerve in the foot.

A March 1995 VA clinical record notes an assessment of reflex 
sympathetic dystrophy.

A May 1995 VA clinical record notes an impression of chronic 
pain due to reflex sympathetic dystrophy.  A May 1995 letter 
to the veteran from the VA Medical Center at Jackson, 
Mississippi, indicates the veteran had a diagnosis of reflex 
sympathetic dystrophy.

A September 1995 private medical record notes an assessment 
of fibrosis from scar tissue on the right foot from previous 
foot surgery.  A September 1995 private podiatric examination 
report shows an assessment of fibrosis/scar tissue of the 
right foot from previous surgery.

A March 1996 VA clinical record notes the veteran's foot 
complaints were considered a peripheral neuropathy.

A January 1998 private statement from a nurse practitioner 
indicates the veteran was examined and medical records were 
reviewed.  The nurse practitioner opined that trauma and 
subsequent treatment of the veteran's right foot precipitated 
nerve and tissue damage leading to a chronic pain syndrome.

The transcript of a March 2000 deposition of a private 
podiatrist notes the podiatrist had reviewed the veteran's 
medical records from various VA medical facilities.  The 
podiatrist's assessment was that the veteran had fibrosis 
from scar tissue on the right lower extremity and that the 
reflex sympathetic dystrophy was due to injury to the right 
foot and subsequent treatment.

II.  Legal Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

The appellant's claim for compensation is premised on 
38 U.S.C. § 1151.  Because the claim was filed in 1995, the 
version of § 1151 that is applicable to this case is the 
version that existed prior to its amendment in 1996, as those 
amendments were made applicable only to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996).  

The pre-amendment version of § 1151 provides, in relevant 
part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary, or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this chapter 
and dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in the 
same manner as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151 (West 1991).  

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  For a claim to be well grounded under the pre-
amendment version of 38 U.S.C.A. § 1151, the appellant must 
provide:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  

VA medical records, dated from September 1993 to March 1996, 
show assessments or diagnoses of cellulitis of the right 
foot, scar pain of the right foot, reflex sympathetic 
dystrophy, and peripheral neuropathy.  Additionally, a 
January 1995 letter from the VA Medical Center at 
Indianapolis, Indiana, indicates scar tissue impinged on a 
nerve in the foot.  Private medical records and statements 
show the veteran has chronic pain syndrome of the right foot 
and fibrosis from scar tissue of the right foot.  These 
records provide competent evidence of a current disability of 
the right foot.  

A VA operation report, dated in July 1993, notes the veteran 
underwent surgery for the removal of nonunion intra articular 
bony segment due to painful nonunion of an old right 
navicular fracture.  The January 1995 letter from the 
Indianapolis VA Medical Center indicates scar tissue from a 
surgical incision had impinged on a nerve in the foot.  
September 1995 private medical records note fibrosis from 
scar tissue of the right foot from previous surgery.  A 
January 1998 statement from a private nurse practitioner 
indicates that trauma and subsequent treatment of the 
veteran's right foot precipitated nerve and tissue damage 
leading to a chronic pain syndrome.  Additionally, the 
transcript of a March 2000 deposition of a private podiatrist 
indicates the veteran had fibrosis from scar tissue on the 
right lower extremity and that reflex sympathetic dystrophy 
was due to injury to the right foot and subsequent treatment.  
These medical records provide evidence of the incurrence or 
aggravation of injury as a result of VA surgical treatment, 
and medical evidence of a nexus between that asserted 
surgical injury and the current right foot disability. 

Based on the above, the veteran's claim for entitlement to 
compensation benefits for a right foot disability pursuant to 
the provisions of 38 U.S.C. § 1151 is well grounded.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991).  


ORDER

The claim of entitlement to compensation benefits for a right 
foot disability pursuant to the provisions of 38 U.S.C. 
§ 1151 is well grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claim of entitlement to compensation benefits 
under the provisions of 38 U.S.C. § 1151 for a right foot 
disability is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In November 1996, the RO requested outpatient treatment 
records from October 1994 to the present from the VA Medical 
Center at Jackson, Mississippi.  In August 1998, the RO 
requested medical records from the VA Medical Center in 
Indianapolis, Indiana, related to the right foot surgery in 
July 1993.  The Medical Center responded that the records had 
been transferred to the VA Medical Center in Marion, Indiana, 
and that the RO should request the records from that 
facility.  The RO requested the records and in a September 
1998 response, the RO was advised that the records had been 
transferred to VA Medical Center at Jackson, Mississippi.  
The RO requested the records from the Jackson VA Medical 
Center in November 1998 and March 1999, however, that 
facility indicated that four volumes of medical records had 
been transferred to Bay Pines VA Medical Center in June 1998.  
The record does not reflect that the RO made another attempt 
to obtain the veteran's VA medical records related to the 
July 1993 surgery.  Since the 1996 records request was for 
outpatient records and did not cover the period when the 
veteran had his foot surgery, and the RO did not request the 
veteran's medical records from the last known location of his 
records, this case will be returned to the RO to obtain the 
veteran's VA medical records. 

The medical evidence shows the veteran underwent surgery for 
the removal of a nonunion intra articular bony segment due to 
painful nonunion of an old right navicular fracture.  The 
medical evidence indicates the veteran's right foot disorder 
has received differing diagnoses for his complaints including 
reflex sympathetic dystrophy, fibrosis from scar tissue, and 
peripheral neuropathy.  Additionally, the claims file does 
not indicate whether the veteran's current right foot 
problems are a necessary consequence of the right foot 
surgery.  Therefore, this case will be returned to the RO for 
examination of the veteran.

A November 1994 decision by the Board denied service 
connection for the residuals of a fracture of the right foot.  
On March 6, 1998, the veteran was notified of a decision 
which found that new and material evidence had not been 
received to reopen his claim for service connection for a 
right foot disability.  He expressed his disagreement with 
that issue at a personal hearing before an RO hearing officer 
in July 1998.  The veteran and his attorney were provided a 
supplemental statement of the case on April 29, 1999, which 
addressed the issue of new and material evidence.  The 
veteran and his attorney then had 60 days in which to submit 
a substantive appeal.  See 38 C.F.R. § 20.302(b), (c), 
(1999).  However, the claims file does not reflect that a 
substantive appeal was received within the time period 
allowed.  

The veteran's attorney did send a May 12, 2000, letter to the 
RO with an Appeal to Board of Veterans' Appeals (VA Form 9), 
dated June 25, 1999.  The date of receipt of the attorney's 
letter at the RO is not shown.  However, the copy of the VA 
Form 9 provided by the attorney indicates it was mailed on 
June 25, 1999.  The veteran's claims file was transferred to 
the Board on June 30, 1999.  Since there is an indication 
that a substantive appeal was mailed to the RO and the 
veteran's file was transferred five days after mailing, there 
is a possibility that the substantive appeal was received at 
the RO but not associated with the claims file prior to 
transfer.  Therefore, this case will be returned to the RO to 
attempt to locate the substantive appeal and associate it 
with the claims file.

Thereafter, the RO should consider whether an appeal was 
perfected on the new and material evidence issue.  If it is 
determined that an appeal was not perfected in a timely 
manner, the veteran and his attorney should be notified and 
given an opportunity to appeal that decision through filing a 
notice of disagreement and, after a statement of the case is 
provided, a substantive appeal.  If it is determined that an 
appeal was perfected in a timely manner, the issue of whether 
new and material evidence has been presented to reopen the 
claim of entitlement to direct service connection for a right 
foot disorder should be returned to the Board after any 
necessary development.

Accordingly, this case will be REMANDED to the RO for the 
following:

1.  The RO should send an inquiry to the 
veteran requesting the name of the VA 
medical facility where his medical 
records are located and where he 
currently receives treatment.

2.  Following receipt of the above 
information, the RO should request the 
veteran's VA medical records for the 
period from July 1992 to the present in 
accordance with M 21-1, Part IV, § 22.03, 
noting that the veteran is asserting 
injury to his right foot during surgery 
in July 1993.  If any records have been 
retired to a records repository or 
transferred to other VA facilities, 
appropriate action should be taken to 
retrieve such records.  

3.  Following receipt of the above 
requested records, the RO should request 
that the veteran be scheduled for an 
examination by a board of two physicians.  
One examiner should be a specialist in 
neurology and the other a specialist in 
podiatry or orthopedics.  All appropriate 
tests and studies should be conducted.  

The examiners should ascertain a 
diagnosis for the veteran's current right 
foot complaints based on examination of 
the veteran and a review of the medical 
evidence in the claims file.  The 
examiners should also render an opinion 
as to whether the veteran's right foot 
problems are the result of the VA surgery 
in July 1993, and whether these current 
problems are the necessary consequences 
of the surgery.

The examiners should confer and discuss, 
and present all findings, and the 
rationale therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims folder is 
to be made available to the examiners for 
review prior to evaluation of the 
veteran.

4.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether compensation 
benefits for a right foot disability 
under the provisions of 38 U.S.C. § 1151 
can be granted.  The RO should conduct 
any additional evidentiary development 
that is deemed necessary.

5.  If the decision of entitlement to 
compensation benefits under the 
provisions of 38 U.S.C. § 1151 for a 
right foot disability remains adverse to 
the veteran, he and his attorney should 
be provided a supplemental statement of 
the case and be apprised of the 
applicable period of time within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

6.  The RO should associate any temporary 
file(s) with the veteran's claims file 
and attempt to locate the original, date-
stamped version of the purported 
substantive appeal dated June 25, 1999.  
The RO should then determine whether a 
timely substantive appeal was received on 
the new and material evidence issue.  If 
the RO determines that a timely 
substantive appeal was not received, the 
veteran and his attorney should be 
notified of that determination and 
advised of the right to appeal it through 
filing a notice of disagreement and, 
after a statement of the case has been 
provided, a timely substantive appeal.  

If the determination is that a timely 
substantive appeal was filed, that issue 
should be returned to the Board, as 
appropriate.  

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



